PER CURIAM
Husband assigns as error the trial court’s refusal to include in the judgment a property settlement agreement entered into by the parties 18 months before the dissolution. The trial court specifically found that the agreement was “incomplete and inequitable to wife.” A court may reject a property settlement agreement. See McDonnal and McDonnal, 293 Or 772, 652 P2d 1247 (1982). On de novo review, we agree with the trial court that the agreement should not be enforced. However, husband is correct that the trial court erred in giving wife a portion of husband’s military pension earned before the parties were married.
Paragraph 6 of the judgment is modified to eliminate wife’s interest in the portion of husband’s pension earned during four and one-half years in the United States Air Force before the marriage of the parties. The judgment is otherwise affirmed. No costs to either party.